Exhibit 10.1

settlement AGREEMENT

This Settlement Agreement (this “Agreement”) is made and entered into as of May
15, 2018, by and between Resolute Energy Corporation (the “Company”) and Monarch
Energy Holdings LLC and Monarch Alternative Capital LP (collectively,
“Investor”) (the Company and Investor each a “Party” to this Agreement, and
collectively, the “Parties”).

RECITALS

WHEREAS, Investor has nominated a slate of individuals for election to the
Company’s board of directors (the “Board”) at the 2018 Annual Meeting of
Stockholders (including any adjournments or postponements thereof, the “2018
Annual Meeting”) and communicated with the Company concerning other matters;

WHEREAS, the Company and Investor each desire (1) that the Company increase the
size of the Board and appoint the three (3) new members effective upon the
execution of this Agreement; (2) that the 2018 Board Nominees (as defined below)
be re-elected at the 2018 Annual Meeting; and (3) that the Board submit for
approval by the Company’s stockholders at the 2018 Annual Meeting an amendment
to the Company’s Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”) to declassify the structure of the Board such
that all directors will stand for election on an annual basis, as provided
herein; and

WHEREAS, the Company and Investor have each determined to come to agreement with
respect to the foregoing and certain other matters, as provided in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties, intending to be legally bound hereby, agree as follows:

1.Board Composition and Related Matters.

(a)Effective as of the execution of this Agreement, Investor, on behalf of
itself and its Affiliates (as defined in Section 16), hereby agrees that it
shall not, and that it and any of its Affiliates shall not (and shall use
reasonable best efforts to cause its Associates (as defined in Section 16) not
to), (i) nominate or recommend for nomination any person for election at the
2018 Annual Meeting, directly or indirectly; (ii) submit any proposal for
consideration at, or bring any other business before, the 2018 Annual Meeting,
directly or indirectly; (iii) initiate, encourage or participate in any
“withhold” or similar campaign with respect to the 2018 Annual Meeting, directly
or indirectly; or (iv) publicly or privately encourage or support any other
stockholder to take, or support in the taking of, any of the actions or matters
described in this Section 1(a).  Effective as of the execution of this
Agreement, Investor hereby irrevocably withdraws the Notice of Stockholder
Nominations of Individuals for Election as Directors at the 2018 Annual Meeting
of Stockholders of Resolute Energy Corporation submitted to the Company on
February 8, 2018.

(b)Effective as of the execution of this Agreement, in accordance with the
Company’s Certificate of Incorporation and applicable Delaware law, and pursuant
to the amended and restated by-laws of the Company, (i) the Board shall be
increased in size to eleven (11) members (from eight (8) members), (ii) each of
Joseph Citarrella (Mr. Citarrella, or any replacement appointed under Section 2
of this Agreement, the “Monarch Designee”), Wilkie S. Colyer, Jr. and Robert J.
Raymond

 

--------------------------------------------------------------------------------

 

shall be appointed to the Board to fill the resulting vacancies from the
increase of the size of the Board, with Mr. Citarrella being appointed to the
class of directors whose term expires at the 2019 annual meeting of stockholders
(the “2019 Annual Meeting”), and with Messrs. Colyer and Raymond being appointed
to the class of directors whose term expires at the 2020 annual meeting of
stockholders (the “2020 Annual Meeting”), (iii) the Board shall nominate
Nicholas J. Sutton, Gary L. Hultquist and Janet W. Pasque (collectively, the
“2018 Board Nominees”) as directors for election to the Board at the 2018 Annual
Meeting, (iv) the Company shall recommend, support and solicit proxies at the
2018 Annual Meeting for the re-election of the 2018 Board Nominees, (v) the
Board shall not knowingly take any action to, or knowingly support any person or
committee who is seeking to, increase the size of the Board above eleven (11)
directors at any time prior to the Expiration Date without approval of the
Monarch Designee, (vi) the Board shall not change the classes on which the
directors or, if applicable, their replacements serve (except pursuant to the
Declassification Amendment (as defined below) set forth herein) without approval
of the Monarch Designee and (vii) the Company shall use its reasonable best
efforts to hold the 2018 Annual Meeting no later than June 20, 2018.

(c)Each of the Company and Investor agrees and acknowledges that the Monarch
Designee (i) shall be required to, for so long as the Monarch Designee serves on
the Board, comply with (and shall also be entitled to all rights and benefits
under) all policies, procedures, processes, codes, rules, standards and
guidelines applicable to all non-executive members of the Board (including,
without limitation, as to confidentiality) as may be in effect from time to time
(collectively, the “Company Policies”) and that are not discriminately targeted
towards, or selectively enforced against, the Monarch Designee, copies of the
current versions of which have been provided to the Monarch Designee, (ii) shall
have the same rights and benefits, including with respect to insurance,
indemnification (including indemnification agreements), exculpation,
compensation and fees, as are applicable to all non-executive directors of the
Company, and (iii) has completed the Company’s standard director and officer
questionnaire and other reasonable and customary director onboarding
documentation required to be completed by the Company’s other non-management
directors in connection with the election of Board members.  The Company
confirms that, as of the date hereof, based upon the information provided to
Board pursuant to clause (iii) of the immediately preceding sentence, the Board
is not aware of any conflict of interest that would render Mr. Citarrella
ineligible, under the Company’s conflict of interest policy contained in its
Code of Business Conduct and Ethics (or any other conflict of interest policy)
to serve as a director of the Company.  The Parties agree and acknowledge that
any share ownership requirement imposed upon the Monarch Designee under the
Director and Officer Share Ownership Guidelines (or other Company Policy) may be
satisfied by ownership of shares by the Monarch Designee, by Investor or an
Affiliate of Investor or by any combination thereof.

(d)Provided that the obligations in Section 1(e) are in full force and effect,
Investor agrees to appear in person or by proxy at the 2018 Annual Meeting and
to vote, or cause to be voted, (x) all shares of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), beneficially owned by Investor or
its Affiliates as of May 7, 2018, which the Board has set, and agrees to use its
reasonable best efforts to keep, as the record date for the determination of
stockholders entitled to receive notice of and to vote at the 2018 Annual
Meeting (the “Record Date”) and (y) all other shares of the Common Stock over
which Investor has voting power at the 2018 Annual Meeting (i) in favor of the
Declassification Amendment (as defined below), (ii) in favor of the 2018 Board
Nominees, (iii) in favor of the Company’s “say on pay” proposal with regard to
compensation paid to the Company’s Named Executive Officers; and (iv) in favor
of the ratification of the Company’s appointment of KPMG LLP as its independent
registered public accounting firm for the 2018 fiscal year.

(e)From the date of this Agreement until the Expiration Date or until such
earlier time as the restrictions in this Section 1(e) terminate as provided
herein, Investor agrees that, unless consented to by the Company or permitted by
this Agreement, neither it nor any of its Affiliates will (and

2

--------------------------------------------------------------------------------

 

it shall use reasonable best efforts to cause its Associates not to), directly
or indirectly, in any manner (whether through third parties or otherwise), other
than, in each of clauses (i) – (v), in support of and in favor of the election
of all of the 2018 Board Nominees and the other matters referred to in this
Section 1(e):

(i)solicit proxies or written consents of stockholders or conduct any other type
of referendum (binding or non-binding) with respect to, or from the holders of,
the Common Stock, or become a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) in or assist any person
not a Party to this Agreement (other than Affiliates or Associates of Investor
who are subject to the restrictions of this Agreement) in any “solicitation” of
any proxy, consent or other authority (as such terms are defined under the
Exchange Act) to vote any shares of the Common Stock (other than such
encouragement, advice or influence that is consistent with Company management’s
recommendation in connection with such matter);

(ii)advise, encourage, support or influence any person with respect to the
voting of any securities of the Company at the 2018 Annual Meeting, 2019 Annual
Meeting or any special meeting of stockholders, or seek to do so (other than
such encouragement, advice or influence that is consistent with the Company’s
recommendation in connection with such matter);

(iii)seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors or with respect to the submission of any
stockholder proposal;

(iv)other than as provided in this Agreement, seek, alone or in concert with
others, representation on the Board; and

(v)seek or request permission to do any of the foregoing, make any request to
amend, waive or terminate any provision of this Section 1 (including, without
limitation, this Section 1(e)), or make or seek permission to make any public
announcement with respect to any of the foregoing; provided that Investor may
make a confidential request to the Chairman or to the Chief Executive Officer
that the Company amend or waive the terms of this Agreement in a manner that
would not be reasonably likely to require public disclosure by the Company or
Investor;

provided that the restrictions in this Section 1(e) shall terminate
automatically upon the earliest of (i) upon five (5) Business days’ prior
written notice delivered by Investor to the Company (x) a failure to appoint the
Monarch Designee in accordance with Section 1, (y) a failure to appoint a
Replacement Designee (as defined below) if, as and when required by Section 2 or
(z) a material breach by the Company of its obligations in Section 1(b)(v) or
(vi)), but, in each of cases (x), (y) or (z), only if such failure or breach has
not been cured within such notice period, (ii) such time as the Company issues a
preliminary proxy statement, definitive proxy statement or other public
communication in connection with the 2018 Annual Meeting that materially
misstates the terms of this Agreement in a manner that is materially adverse to
Investor and is not cured within five (5) Business days or (iii) the Expiration
Date.

(f)Subject to the foregoing, prior to the Termination Date, each Party agrees
that neither it nor any of its Affiliates will (and it shall use reasonable best
efforts to cause its Associates not to) act, alone or in concert with others, to
make or cause to be made (1) any disparaging public statement, (2) any
disparaging statement that would reasonably be expected to enter the public
domain (including: (A) in any document or report filed with or furnished to the
Securities and Exchange Commission (the “SEC”) or any other governmental agency,
(B) in any press release or other publicly available format, or

3

--------------------------------------------------------------------------------

 

(C) to any analyst, journalist or member of the media (including, without
limitation, in a television, radio, newspaper or magazine interview), or
otherwise), or (3) any disparaging statement to any investor in or stockholder
of the Company about the other Party or its or their respective principals,
directors, management, members, general partners, officers or employees or about
the conduct by any of the foregoing of the business of the Company (in the case
of a statement by Investor or an Affiliate or Associate) or of Investor (in the
case of a statement by the Company or an Affiliate or Associate).

Nothing in Section 1(e) or Section 1(f) shall (1) prevent the Parties or any of
their respective Affiliates from (w) bringing litigation to enforce the
provisions of this Agreement, (x) making counterclaims with respect to any
proceeding initiated by, or on behalf of, a Party or its Affiliates against the
other Party hereto or its Affiliates, (y) bringing bona fide commercial disputes
that do not relate to the subject matter of this Agreement; or (z) exercising
statutory appraisal rights; (2) restrict the ability of any Person (x) to comply
with any subpoena or other legal process or respond to a request for information
from any governmental authority with jurisdiction over the Party from whom
information is sought, or (y) to respond proportionately to any statement made
by the other Party or any of its Affiliates, managing members, directors,
officers, advisory board members, partners (other than partners who are solely
limited partners), employees, agents or representatives which, in the reasonable
view of outside counsel, is in violation of Section 1(f); (3) prevent Investor
or any of its Affiliates from making public or private statements commenting on
any Extraordinary Transaction (including any statement stating whether Investor
is in favor of or against any potential Extraordinary Transaction) announced by
or in respect of the Company; or (4) prohibit the Monarch Designee from (x)
voting for or against any matter or making any statement at any meeting of the
Board or of any committee thereof, or (y) making any private statement to any
executive officer of the Company or any other director of the Company, in each
case, in his capacity as a director.

2.Replacement Monarch Designee.  During the term of this Agreement, the Company
shall not take any action to remove, or cause to be removed, the Monarch
Designee other than for cause (as such term has been interpreted under the laws
of Delaware for purposes of Section 141(k) of the Delaware General Corporation
Law).  In the event of the Monarch Designee’s death, incapacity or resignation
due to bona fide cessation to be an employee or an Affiliate of Investor at any
time prior to the Termination Date, the Company agrees that Investor shall have
the right to select a replacement candidate who is reasonably acceptable to the
Company after the Company has conducted its ordinary course interview process
for directors of the Company (and the Company hereby acknowledges that, as of
the date of this Agreement, Patrick Bartels is reasonably acceptable to the
Company).  The Company shall appoint such replacement candidate (the
“Replacement Designee”) to replace the departing Monarch Designee, with such
Replacement Designee to be appointed to the Board and on each committee of the
Board on which the departing Monarch Designee served, if any, in substitution
for such Monarch Designee to serve the unexpired term of the departed Monarch
Designee and the Replacement Designee shall be considered a Monarch Designee for
all purposes of this Agreement.  If the proposed Replacement Designee is not
reasonably acceptable to the Company, Investor shall have the right to submit
another proposed Replacement Designee to the Company for its reasonable
approval.  Investor shall have the right to continue submitting the name of a
proposed Replacement Designee to the Company for its reasonable approval until
the Company so approves such Replacement Designee, at which time such Person
shall be appointed as the Replacement Designee in substitution for such Monarch
Designee.  The Company agrees that upon Investor’s request to approve a proposed
Replacement Designee, it shall grant or withhold its reasonable approval as
promptly as practicable, subject to the Company promptly conducting its ordinary
course interview process for directors of the Company.

3.Transfer.  From the date of this Agreement through the completion of the 2018
Annual Meeting, (i) Investor agrees not to transfer or dispose of (other than to
its Affiliates) voting power over any shares of its Common Stock and (ii)
Investor agrees not to engage in any trading in or with respect to

4

--------------------------------------------------------------------------------

 

the Common Stock of the Company that would have the effect of reducing the net
voting power of Investor and its Affiliates with respect to the election of
directors at the 2018 Annual Meeting below the voting power of the shares of its
Common Stock.

4.Press Release.  Promptly following the execution of this Agreement, the
Company will issue a press release in the form attached as Exhibit A
hereto  (the “Agreed Press Release”) announcing this Agreement.  The Parties
shall not make any public announcement or public statement that is inconsistent
with or contrary to the statements made in the Agreed Press Release, except as
required by law or the rules of any stock exchange or with the prior written
consent of the other Party (not to be unreasonably withheld).

5.Stockholder Vote at the 2018 Annual Meeting.  The Board will submit for
approval by the Company’s stockholders at the 2018 Annual Meeting an amendment
to the Company’s Certificate of Incorporation to authorize the declassification
of the Board (the “Declassification Amendment”).  Pursuant to such amendment, if
approved by the Company’s stockholders at the 2018 Annual Meeting, commencing
with the 2018 Annual Meeting, each director elected at such meeting, and each
director elected at each future annual meeting, shall be elected for a one-year
term such that, commencing with the 2020 Annual Meeting, all directors shall be
elected annually.  If the Declassification Amendment is approved by the
Company’s stockholders at the 2018 Annual Meeting, the Company will not alter
the classes to which directors are assigned if the result of any such alteration
would be that less than a majority of the directors of the Board stand for
election at the 2019 Annual Meeting.

6.Non-Disclosure Agreement.  Upon execution of this Agreement, the Company and
Investor will enter into a customary Non-Disclosure Agreement regarding any
non-public information that may be received by Investor following the
appointment of the Monarch Designee to the Board, as mutually agreed upon by the
Company and Investor.

7.Financial Advisors.  As promptly as reasonably practicable following the
execution and delivery of this Agreement, the Board shall engage each of Petrie
Partners, LLC and Goldman Sachs & Co. LLC (the “Advisors”) on customary and
reasonable terms to assist the Company in a review of the Company’s business
plan, competitive positioning, and potential strategic alternatives, including
potential merger, sale or business combination alternatives.  Pursuant to these
engagements, the Advisors will provide financial advisory services, including
assisting the Company in: (a) analyzing and evaluating the business, operations
and financial position of the Company; (b) assisting in assessing the
availability of and attractiveness of various potential strategic alternatives;
and (c) should the Board determine to pursue any particular alternative,
providing advice and assistance to the Company in connection
therewith.  Promptly following (but no later than ten (10) Business days from
the date hereof), the Board shall hold a meeting (which may be telephonic) to
discuss and confirm the parameters of the Advisors’ engagement, and the Advisors
shall provide the Board with updates on the status and progress of their work
periodically thereafter.  The Advisors shall be instructed to endeavor to
complete their work not later than six (6) weeks from commencement, and the
Board shall meet to receive a presentation of the Advisors’ work and to discuss
and deliberate thereon not later than the Board’s regularly scheduled August
Board meeting.

8.Board Committee Membership.  The Company represents that, as of the date
hereof, the only Board committees are the Audit Committee, the Compensation
Committee and the Corporate Governance/Nominating Committee. The Board shall not
form an Executive Committee, strategy, transaction or other similar committee or
committee with a mandate concerning strategy, strategic alternatives, financing
(other than pricing) or transactions (of the Board or any other committee)
unless the Monarch Designee is offered the opportunity to be a member
thereof.  Subject to the foregoing sentence, all formal Board consideration of
strategic alternatives for the Company (including, without

5

--------------------------------------------------------------------------------

 

limitation, any Extraordinary Transactions) will take place only at the full
Board level or by a committee thereof formed for such purpose after the date
hereof, of which, for the avoidance of doubt, the Monarch Designee is offered
the opportunity to be, and becomes, a member.

9.Representations and Warranties of the Company.  The Company represents and
warrants to Investor that (a) the Company has the corporate power and authority
to execute this Agreement and to bind it thereto, (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, and is a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles and (c) the execution, delivery and
performance of this Agreement by the Company does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree applicable
to the Company, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could constitute
such a breach, violation or default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound.

10.Representations and Warranties of Investor.  Investor represents and warrants
to the Company that this Agreement (a) has been duly authorized, executed and
delivered by Investor, is a valid and binding obligation of Investor,
enforceable against Investor in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles and (b) the execution,
delivery and performance of this Agreement by Investor does not and will not (i)
violate or conflict with any law, rule, regulation, order, judgment or decree
applicable to Investor, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
Investor is a party or by which it is bound.

11.Fees and Expenses.  The Company shall be responsible for reimbursing Investor
for its reasonable and documented fees and expenses incurred by Investor prior
to the date hereof in connection with the execution and delivery of this
Agreement by Investor and its related prior activities; provided that in no
event shall the Company be required to reimburse Investor an amount equal to
more than $400,000.

12.Specific Performance; Remedies.  Each Party acknowledges and agrees that
irreparable injury to the other Party would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that money damages are not an
adequate remedy for such a breach.  Accordingly, the Parties hereby agree that
in the event of any breach or threatened breach by one of the Parties of any of
its respective covenants or obligations set forth in this Agreement, the other
Party shall be entitled to an injunction or injunctions to prevent or restrain
breaches or threatened breaches of this Agreement and to specifically enforce
the terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of the
other under this Agreement.  Each Party hereby agrees not to raise any
objections to the availability of the equitable remedy of specific performance
to prevent or restrain breaches or threatened breaches of this Agreement by such
Party, and to specifically enforce the terms and provisions of this Agreement to
prevent breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of such Party under this Agreement; provided, however,

6

--------------------------------------------------------------------------------

 

that nothing in this Agreement shall prevent a Party from raising equitable
defenses in any such proceeding.  Each Party agrees to waive any bonding
requirement under any applicable law in the case any other Party seeks to
enforce the terms of this Agreement by way of equitable relief.

13.Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.  It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such that may be hereafter declared invalid, void or unenforceable.  In
addition, the Parties agree to use their reasonable best efforts to agree upon
and substitute a valid, enforceable and substantively consistent term,
provision, covenant or restriction for any of such that is held invalid, void or
unenforceable by a court of competent jurisdiction.

14.Notices.  Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered:  (i)
upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided that confirmation of transmission is mechanically or
electronically generated and kept on file by the sending Party); or (iii) one
(1) Business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the Party to receive the same.  The
addresses and facsimile numbers for such communications shall be:

If to the Company:

Resolute Energy Corporation

1700 Lincoln Street, Suite 2800

Denver, Colorado  80203

Facsimile No.:  (303) 623-3628

Attention:  Michael Stefanoudakis, Executive Vice President, Corporate
Development/Strategy, General Counsel and Secretary
(MStefanoudakis@resoluteenergy.com)

 

with copies (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York  10019

Facsimile No.:  (212) 403-2000

Attention:  Mark Gordon, Esq. (MGordon@wlrk.com)

 

Arnold & Porter LLP

370 Seventeenth Street, Suite 4400

Denver, Colorado  80202

Facsimile No.: (303) 832-0428

Attention: Ron Levine, Esq. (ron.levine@arnoldporter.com)

 

If to Investor:

Monarch Energy Holdings LLC

c/o Monarch Alternative Capital LP

7

--------------------------------------------------------------------------------

 

535 Madison Avenue

New York, New York  10022

Facsimile No.:  (212) 554-1701

Attention:  Michael Kelly, Esq. (Michael.Kelly@monarchlp.com)

 

with copies (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York  10019

Facsimile No.:  (212) 728-9968

Attention:  Mark Cognetti, Esq. (mcognetti@willkie.com)

Tariq Mundiya, Esq. (tmundiya@willkie.com)

Michael Brandt, Esq. (mbrandt@willkie.com)

 

15.Applicable Law.  This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Delaware (without
giving effect to principles of conflicts of laws).  Any legal proceeding
relating to this Agreement or the enforcement of any provision of this Agreement
shall be commenced in the Court of Chancery of the State of Delaware (or, if any
such court declines to accept jurisdiction over a particular matter, any state
or federal court located in Delaware).  Each Party: (i) expressly and
irrevocably consents and submits to the jurisdiction of each state and federal
court located in Delaware (and each appellate court related thereto) in
connection with any such legal proceeding; (ii) agrees that each state and
federal court located in Delaware shall be deemed to be a convenient forum; and
(iii) agrees not to assert (by way of motion, as a defense or otherwise), in any
such legal proceeding commenced in any state or federal court located in
Delaware, any claim that such Party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM, ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY CLAIM, ACTION, SUIT OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.

16.Affiliates and Associates.  The obligations of the Parties herein shall be
understood to apply to each of their Affiliates.  The Parties shall cause their
Affiliates and shall use reasonable best efforts to cause their Associates to
comply with the terms of this Agreement; provided that, the foregoing
notwithstanding, the Parties shall be severally responsible for any breach or
failure to comply on the part of any of their Affiliates or Associates.  As used
in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act, and shall include all Persons or entities that, at any time during
the term of this Agreement, become Affiliates or Associates of any person or
entity referred to in this Agreement (provided that (i) neither “Affiliate” nor
“Associate” shall include any entity whose equity securities are registered
under the Exchange Act (or are publicly traded in a foreign jurisdiction), (ii)
any business entity of which any Monarch Designee is a member of the board of
directors (or similar governing body) shall not be deemed to be an “Affiliate”
of Investor or its Affiliates solely due to such relationship, unless Investor
or such

8

--------------------------------------------------------------------------------

 

Affiliate otherwise controls such entity (as the term “control” is defined in
Rule 12b-2 promulgated by the SEC under the Exchange Act), (iii) no entity shall
be an Associate solely by reason of clause (1) of the definition of Associate in
Rule 12b-2 if it is not otherwise an Affiliate and (iv) Investor and its
Affiliates, on the one hand, and the Company and its Affiliates, on the other
hand, shall not be deemed to be “Affiliates” of one another).  Each of Investor
and the Company shall be responsible for any breach of the terms of this
Agreement by such Persons, as applicable.

17.Registration Rights Agreement.  To the extent that any director of the
Company or any Person affiliated with any director of the Company holds any
rights that remain effective as of the date hereof other than the Registration
Rights Agreement dated September 25, 2009, among Resolute Energy Corporation and
certain holders, or is granted by the Company following the date hereof, any
rights with respect to the registration of any shares of equity securities of
the Company or any securities convertible or exercisable into shares of any
equity securities of the Company (“Registration Rights”), the Company, on the
one hand, and Investor, on the other hand, shall cooperate in good faith to
enter into a registration rights agreement within thirty (30) Business days of
the date of this Agreement (or, with respect to any Registration Rights granted
following the date hereof, promptly following the granting of any such
Registration Rights) to provide Investor with such Registration Rights on terms
and conditions no less favorable than those held as of the date hereof, or
granted following the date hereof, as the case may be, to such director of the
Company or such Person affiliated with a director of the Company.

18.Termination.  This Agreement shall terminate on the earlier of the Investor
Termination Date (as defined below) or the Expiration Date (as defined below)
(the date of such termination, the “Termination Date”), provided that the
Company’s obligations under the last sentence of Section 5 of this Agreement
shall survive until the completion of the 2019 Annual Meeting and nothing herein
shall relieve any Party of liability for intentional and material
breach.  Investor may elect to terminate this Agreement at any time from and
after the date that is the tenth (10th) Business day prior to the expiration
date of the Company’s advance notice period for the nomination of directors at
the 2019 Annual Meeting (such tenth (10th) prior Business day, the “Trigger
Date”), which Trigger Date shall only be deemed to refer to the notice period as
established by the amended and restated by-laws of the Company and shall not, in
any event, be deemed to refer to the date for submission of stockholder
proposals as established by Rule 14a-8 under the Exchange Act.  Such election to
terminate shall be effective upon receipt by the Company of written notice of
Investor’s election to so terminate (or such later date as is set forth in such
notice), which written notice to be valid shall acknowledge the immediate
effectiveness of the Monarch Designee Resignation or include the executed,
irrevocable, immediately-effective resignation of the Monarch Designee (the date
of such effectiveness, the “Investor Termination Date”), and thereafter this
Agreement shall be of no further force and effect other than the effectiveness
of the Monarch Designee Resignation and as otherwise set forth in this Section
18.

19.Certain Other Defined Terms.  “Person” shall be interpreted broadly to
include, among others, any individual, general or limited partnership,
corporation, limited liability or unlimited liability company, joint venture,
estate, trust, group, association or other entity of any kind or
structure.  “Beneficially own”, “beneficially owned” and “beneficial ownership”
shall have the meaning set forth in Rules 13d-3 and 13d-5(b)(1) promulgated
under the Exchange Act.  “Business day” shall mean any day other than a
Saturday, Sunday or a day on which the Federal Reserve Bank of New York is
closed.  “Expiration Date” means the day on which the 2019 Annual Meeting is
held.  “Extraordinary Transaction” means (i) any tender or exchange offer (by a
Person other than Investor or an Affiliate thereof) which, if consummated, would
result in the acquisition by any Person or group of more than 50% of the
outstanding Common Stock of the Company, where the Company files a Schedule
14D-9 (or any amendment thereto), other than a “stop, look and listen”
communication by the Company pursuant to Rule 14d-9(f) promulgated under the
Exchange Act, that does not recommend that the Company’s stockholders reject
such tender or exchange offer, or (ii) any merger, consolidation, acquisition,
business

9

--------------------------------------------------------------------------------

 

combination, recapitalization, reorganization, restructuring, liquidation,
dissolution, sale or other similar transaction outside the ordinary course of
business, in each case, involving the Company or any of its subsidiaries or its
or their securities or assets that would result in the acquisition by any Person
or group of more than 50% of the Common Stock or assets of the
Company.  “Monarch Designee Resignation” means the resignation letter, attached
hereto as Exhibit B, executed by the Monarch Designee (it being understood that
any Replacement Designee shall execute such letter as a condition the
effectiveness of his or her appointment to the Board), providing for the
resignation of the Monarch Designee effective as of the occurrence of the
Investor Termination Date.

20.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each Party and delivered to the
other Party (including by means of electronic delivery or facsimile).  The
paragraph headings contained in this Agreement are inserted for convenience of
reference only and will not affect the meaning or interpretation of this
Agreement.

21.Entire Agreement; Amendment and Waiver; Successors and Assigns; Third-Party
Beneficiaries.  This Agreement contains the entire understanding of the Parties
hereto with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein.  No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Parties.  No failure on the part of
either Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or
remedy.  Time is of the essence in the performance of this Agreement.  All
remedies hereunder are cumulative and are not exclusive of any other remedies
provided by law.  The terms and conditions of this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by the Parties hereto and
their respective successors, heirs, executors, legal representatives and
permitted assigns.  No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to either Party, the prior written
consent of the other Party.  This Agreement is solely for the benefit of the
Parties hereto and is not enforceable by any other persons.

22.Interpretation.  Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel.  Each Party and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the Parties shall be
deemed the work product of all of the Parties and may not be construed against
any Party by reason of its drafting or preparation.  Accordingly, any rule of
law or any legal decision that would require interpretation of any ambiguities
in this Agreement against any Party that drafted or prepared it is of no
application and is hereby expressly waived by each of the Parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.  The term “including” shall in all
instances be deemed to mean “including without limitation.”

[The remainder of this page intentionally left blank]

 

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date first above written.

 

 

 

RESOLUTE ENERGY CORPORATION

 

 

 

 

 

 

By:

/s/ Richard F. Betz

 

 

 

Name: Richard F. Betz

 

 

 

Title: Chief Executive Officer

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

MONARCH ALTERNATIVE CAPITAL LP

 

 

 

 

 

 

By:

MDRA GP LP, its general partner

 

 

By:

Monarch GP LLC, its general partner

 

 

 

 

 

 

By:

/s/ Chris Santana

 

 

 

Name: Chris Santana

 

 

 

Title: Member

 

 

 

 

MONARCH ENERGY HOLDINGS LLC

 

 

 

 

 

 

By:

MOF Management LLC, its Manager

 

 

 

 

 

 

By:

/s/ Chris Santana

 

 

 

Name: Chris Santana

 

 

 

Title: Authorized Person

 

 

 

 

 

 